UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-04049 Deutsche Income Trust (formerly DWS Income Trust) (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) John Millette Secretary One Beacon Street Boston, MA02108-3106 (Name and address of agent for service) Registrant's telephone number, including area code:617-295-1000 Date of fiscal year end:09/30 Deutsche Global Inflation Fund (formerly DWS Global Inflation Fund) Deutsche GNMA Fund (formerly DWS GNMA Fund) Deutsche High Income Fund (formerly DWS High Income Fund) Deutsche Short Duration Fund (formerly DWS Short Duration Fund) Date of fiscal year end:10/31 Deutsche Core Fixed Income Fund (formerly DWS Core Fixed Income Fund) Deutsche Global High Income Fund (formerly DWS Global High Income Fund) Deutsche Strategic Government Securities Fund (formerly DWS Strategic Government Securities Fund) Deutsche Ultra-Short Duration Fund (formerly DWS Ultra-Short Duration Fund) Deutsche Unconstrained Income Fund (formerly DWS Unconstrained Income Fund) Date of reporting period:7/1/13-6/30/14 ***** FORM N-Px REPORT ***** ICA File Number: 811-04049 Reporting Period: 07/01/2013 - 06/30/2014 DWS Income Trust ADWS High Income Fund GEO SPECIALTY CHEMICALS INC. Ticker:Security ID:37246R106 Meeting Date: NOV 12, 2013Meeting Type: Annual Record Date:SEP 23, 2013 #ProposalMgt RecVote CastSponsor 1Elect Director Duncan H. CocroftForForManagement 2Elect Director David L. EatonForForManagement 3Elect Director Kenneth A. GhazeyForForManagement 4Elect Director Philip J. GundForForManagement 5Elect Director Linda KoffenbergerForForManagement 6Elect Director Charles MacalusoForForManagement GEO SPECIALTY CHEMICALS INC. Ticker:Security ID:37246R205 Meeting Date: NOV 12, 2013Meeting Type: Annual Record Date:SEP 23, 2013 #ProposalMgt RecVote CastSponsor 1Elect Director Duncan H. CocroftForForManagement 2Elect Director David L. EatonForForManagement 3Elect Director Kenneth A. GhazeyForForManagement 4Elect Director Philip J. GundForForManagement 5Elect Director Linda KoffenbergerForForManagement 6Elect Director Charles MacalusoForForManagement TRUMP ENTERTAINMENT RESORTS, INC. Ticker:TRMPQSecurity ID:89816T202 Meeting Date: NOV 26, 2013Meeting Type: Annual Record Date:OCT 02, 2013 #ProposalMgt RecVote CastSponsor 1.1Elect Director Michael ElkinsForForManagement 1.2Elect Director David LichtForForManagement 1.3Elect Director Jeffrey GilbertForForManagement ADWS Strategic Government Securities Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. ADWS Unconstrained Income Fund GEO SPECIALTY CHEMICALS INC. Ticker:Security ID:37246R106 Meeting Date: NOV 12, 2013Meeting Type: Annual Record Date:SEP 23, 2013 #ProposalMgt RecVote CastSponsor 1Elect Director Duncan H. CocroftForForManagement 2Elect Director David L. EatonForForManagement 3Elect Director Kenneth A. GhazeyForForManagement 4Elect Director Philip J. GundForForManagement 5Elect Director Linda KoffenbergerForForManagement 6Elect Director Charles MacalusoForForManagement GEO SPECIALTY CHEMICALS INC. Ticker:Security ID:37246R205 Meeting Date: NOV 12, 2013Meeting Type: Annual Record Date:SEP 23, 2013 #ProposalMgt RecVote CastSponsor 1Elect Director Duncan H. CocroftForForManagement 2Elect Director David L. EatonForForManagement 3Elect Director Kenneth A. GhazeyForForManagement 4Elect Director Philip J. GundForForManagement 5Elect Director Linda KoffenbergerForForManagement 6Elect Director Charles MacalusoForForManagement TRUMP ENTERTAINMENT RESORTS, INC. Ticker:TRMPQSecurity ID:89816T202 Meeting Date: NOV 26, 2013Meeting Type: Annual Record Date:OCT 02, 2013 #ProposalMgt RecVote CastSponsor 1.1Elect Director Michael ElkinsForForManagement 1.2Elect Director David LichtForForManagement 1.3Elect Director Jeffrey GilbertForForManagement BDWS GNMA Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. C DWS Global Inflation Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. EDWS Ultra-Short Duration Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. HDWS Short Duration Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. HDWS Global High Income Fund GEO SPECIALTY CHEMICALS INC. Ticker:Security ID:37246R106 Meeting Date: NOV 12, 2013Meeting Type: Annual Record Date:SEP 23, 2013 #ProposalMgt RecVote CastSponsor 1Elect Director Duncan H. CocroftForForManagement 2Elect Director David L. EatonForForManagement 3Elect Director Kenneth A. GhazeyForForManagement 4Elect Director Philip J. GundForForManagement 5Elect Director Linda KoffenbergerForForManagement 6Elect Director Charles MacalusoForForManagement GEO SPECIALTY CHEMICALS INC. Ticker:Security ID:37246R205 Meeting Date: NOV 12, 2013Meeting Type: Annual Record Date:SEP 23, 2013 #ProposalMgt RecVote CastSponsor 1Elect Director Duncan H. CocroftForForManagement 2Elect Director David L. EatonForForManagement 3Elect Director Kenneth A. GhazeyForForManagement 4Elect Director Philip J. GundForForManagement 5Elect Director Linda KoffenbergerForForManagement 6Elect Director Charles MacalusoForForManagement TRUMP ENTERTAINMENT RESORTS, INC. Ticker:TRMPQSecurity ID:89816T202 Meeting Date: NOV 26, 2013Meeting Type: Annual Record Date:OCT 02, 2013 #ProposalMgt RecVote CastSponsor 1.1Elect Director Michael ElkinsForForManagement 1.2Elect Director David LichtForForManagement 1.3Elect Director Jeffrey GilbertForForManagement IDWS Core Fixed Income Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. END NPX REPORT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Deutsche Income Trust By (Signature and Title) /s/Brian E. Binder Brian E. Binder, Chief Executive Officer and President Date8/15/14
